FILED
                             NOT FOR PUBLICATION                              MAR 09 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



SURJIT SINGH,                                     No. 08-71251

               Petitioner,                        Agency No. A095-592-019

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Surjit Singh, a native and citizen of India, petitions for review of the Board

of Immigration Appeals’ order affirming an immigration judge’s decision denying

his application for asylum, withholding of removal, and protection under the

Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review for substantial evidence, Gonzalez-Hernandez v. Ashcroft, 336

F.3d 995, 998 (9th Cir. 2003), and we deny the petition for review.

       Substantial evidence supports the agency’s finding that, even if Singh

established past persecution on account of a protected ground, the government

rebutted the presumption of a well-founded fear of future persecution by

establishing changed circumstances in India. See 8 C.F.R. § 1208.13(b)(1)(i)(4)

and (ii); see also Gonzalez-Hernandez, 336 F.3d at 998-1001. The agency

rationally construed evidence in the record and provided a sufficiently

individualized analysis of Singh’s situation. See id. at 1000. Accordingly, Singh’s

asylum claim fails.

       Because Singh failed to establish eligibility for asylum, he necessarily failed

to meet the more stringent standard for withholding of removal. See id. at 1001

n.5.

       Finally, substantial evidence also supports the agency’s denial of CAT relief

because Singh failed to establish it is more likely than not he will be tortured if

returned to India. See 8 C.F.R. § 1208.16(c)(2); Singh v. Gonzales, 439 F.3d 1100,

1113 (9th Cir. 2006).

       PETITION FOR REVIEW DENIED.




                                           2                                     08-71251